DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on March 25, 2021, the objections to the claims, drawings, specification and the 112(b) rejections in the previous office action (dated 01/06/2021), are hereby withdrawn. Claims 22-23, 25, 31,35-36 and 45 have been amended, claims 24, 26-27, 32-33, 37-39 were previously presented, claims 1-21 and 40-44 have been cancelled, claim 46 has been newly added, and claims 28-30 and 34 were and still are withdrawn from further consideration (due to the lack of unity requirement dated 10/26/2020).
	Therefore, claims 22-27, 31-33, 35-39, 45 and 46 are currently pending.


Drawings
The drawings were received on March 25, 2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-27, 31-33, 35-39, 45 and 46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	In claim 22, Ln. 9, the phrase, “…the top and bottom surface…” lacks antecedent basis; therefore, it should be change to “…the top surface and the bottom surface…” to establish the proper antecedent basis and for consistency purposes.
	In claim 22, Ln. 13, the phrase, “…the top and bottom members…” lacks antecedent basis; therefore, it should be change to “…the top member and the bottom member[[s]]…” to establish the proper antecedent basis and for consistency purposes.
	In claim 22, Ln. 18, the phrase, “…the structural insert…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “a plurality of structural inserts” (claim 22, Ln. 13) and then “at least one structural insert” (claim 22, Ln. 16). Therefore, it is unclear whether the applicant is encompassing “a plurality of structural inserts” or “at least one structural insert” when referring to “the structural insert” (claim 22, Ln. 18). Further clarification is required. 
	In claim 24, Ln. 1, the preamble of the claim reads, “The foldably constructed pallet of claim 44…” which renders the claim to be vague and indefinite because a claim CAN NOT depend from a cancelled claim (i.e. claim 44). Therefore, for the purpose of examination, examiner will treat claim 24 to be depend from claim 22 NOT claim 44; emphasis added.
	In claim 25, Ln. 1-2, the phrase, “…at least one structural insert…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “at least one structural insert” (claim 22, Ln. 16). Therefore, it is unclear 
	In claim 36, Ln. 6 and 12, the phrase in each instance, “…the lower edge supports…” lack antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, the applicant establishes “a plurality of lower edge supports” (claim 36, Ln. 5), therefore, it is unclear if the applicant is encompassing “a plurality of lower edge supports” when referring to “the lower edge supports” (claim 36 Ln. 6 and 12) Further clarification is required.
	In claim 45, Ln. 3, the phrase, “…at least two edge supports…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 23-27, 31-33, 35, 37-39, 45 and 46, due to their dependencies from claim 22 and 36 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22, 24-27, 31-33, 35-39, 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olvey et al. (US 7234402 – art of record; hereinafter Olvey) and in view of Lai (US 5934202 – art of record; hereinafter Lai).
Regarding claim 22, Olvey teaches a foldably constructed pallet embodiment (10; as shown in Figs. 1-14) comprising: 
a top member (12) forming a top surface of the foldably constructed pallet, the top member comprising: a top perimeter edge (21 and 22) defining a perimeter of the top surface; 
a plurality of upper edge supports (23 and 24) extending from the top perimeter edge and perpendicular to the top surface;
a bottom member (13) forming a bottom surface of the foldably constructed pallet, the bottom surface parallel to the top surface and spatially separated therefrom by a plurality of sidewalls (123) that extend between the top and bottom surface, the bottom member comprising a bottom perimeter edge (121 and 122) defining a perimeter of the bottom surface; 
a plurality of lower edge supports (46-53 and 124) extending from the bottom perimeter edge and perpendicular to the bottom surface (Olvey Col. 8 Ln. 20 – Col. 21 Ln. 6).
	However,  fails to teach a plurality of structural inserts received between the top and bottom members and positioned adjacent to the plurality of upper edge supports and the plurality of lower edge supports, wherein at least one structural insert comprises a column of folded material positioned between and extending toward the top surface and the bottom surface so as to define a shape of the structural insert, wherein the column of folded material comprises a plurality of panels foldably connected to one another along fold lines disposed between adjacent panels, and wherein each panel of the plurality of panels is engaged with and parallel to an upper edge support of the plurality of upper edge supports or a lower edge support of the plurality of lower edge supports.
Lai is the same field of endeavor as the claimed invention and Olvey, which is a foldably constructed pallet. Lai teaches a foldably constructed pallet embodiment (as shown in Figs. 2-6) comprising: 
a top member (4 and 5) forming a top surface (i.e. the upper surface of deckboard (5)) of the foldably constructed pallet, the top member comprising: a top perimeter edge defining a perimeter of the top surface; a plurality of upper edge supports (42) extending from the top perimeter edge and perpendicular to the top surface;
a bottom member (1 and 3) forming a bottom surface (i.e. the under surface of deckboard (1)) of the foldably constructed pallet, the bottom surface parallel to the top surface and spatially separated, the bottom member comprising a bottom perimeter edge defining a perimeter of the bottom surface; a plurality of lower edge supports (32) extending from the bottom perimeter edge and perpendicular to the bottom surface; and
a plurality of structural inserts (2) received between the top (member) and (the) bottom member and positioned adjacent to the plurality of upper edge supports and the plurality of lower edge supports (see Lai Figs. 4-5), wherein at least one structural insert comprises a column of folded material  positioned between and extending toward the top surface and the bottom surface so as to define a shape of the structural insert, wherein the column of folded material comprises a plurality of panels foldably connected to one another along fold lines disposed between adjacent panels (see Lai Fig. 6), and wherein each panel of the plurality of panels is engaged with and parallel to an upper edge support of the plurality of upper edge supports (see Lai Figs. 4-5) or a lower edge support of the plurality of lower edge supports (see Lai Fig. 3; Lai Col. 2 Ln. 16 – Col. 3 Ln. 35).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide and arrange the plurality of structural inserts in a similar manner (as taught by Lai) in between the top member and the bottom 
Regarding claim 24, modified Olvey as above further teaches wherein at least two panels of the plurality of panels are folded into an abutting facing relationship (see Lai Fig. 6).
Regarding claim 25, modified Olvey as above further teaches at least one structural insert of the plurality of structural inserts having a square shape (see Lai Fig. 6). Thus, Olvey fails to teach the at least one structural insert having a rectangular shape.
	However, Lai teaches another structural insert embodiment (as shown in Fig. 12-13) having a rectangular shape (see Lai Figs. 12-13). With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the square structural inserts (of Lai Figs. 2-6) to be rectangular (as taught by Lai Figs. 12-13) because the resultant structures will work equally well and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(A or B)
Regarding claim 26, modified Olvey as above further teaches wherein the plurality of upper edge supports comprise two corner upper edge supports extending in part from opposing edges of the top perimeter edge, the plurality of lower edge supports comprise two sidewall edge supports extending from opposing edges of the bottom perimeter edge, and the two corner upper edge supports and the two sidewall edge supports are positioned in an abutting facing relationship (see Olvey Figs. 9-14).
Regarding claim 27, modified Olvey as above further teaches wherein the plurality of lower edge supports form a plurality of support pillars, each structural insert of the plurality of structural inserts is nested within a support pillar of the plurality of support pillars, and the number of structural inserts is equal to the number of support pillars (see Lai Figs. 2-5).
Regarding claim 31, modified Olvey as above further teaches wherein the plurality of lower edge supports further comprise at least two inner interior edge supports and at least two outer interior edge supports, the at least two inner interior edge supports and the at least two outer interior edge supports extending parallel to the two sidewall edge supports (see Olvey Figs. 5-14 or Lai Figs. 2-5).
Regarding claim 32, modified Olvey as above further teaches wherein the at least two inner interior edge supports and the at least two outer interior edge supports separate the plurality of structural inserts (see Olvey Figs. 5-14 or Lai Figs. 2-5).
Regarding claim 33, modified Olvey as above further teaches wherein adjacent inner interior and outer interior edge supports are separated by an interior aperture defined within the bottom surface (see Olvey Figs. 5-14 or Lai Figs. 2-5).
Regarding claim 35, modified Olvey as above further teaches wherein the plurality of structural inserts are adhesively secured to at least one of the upper edge support of the plurality of upper edge supports or the lower edge support of the plurality of lower edge supports (Lai Col. 3 Ln. 11-35).
Regarding claim 36, modified Olvey as above further teaches a pallet constructed from foldable parts, the pallet comprising: 
4820-8910-4600\714Attorney Docket No. P261953.WO-US.01a top member comprising a top surface and a plurality of upper edge supports extending perpendicularly therefrom; 
a bottom member coupled to the top member to form a plurality of pallet sidewalls, the bottom member comprising a bottom surface and a plurality of lower edge supports extending perpendicularly therefrom, wherein the lower edge supports define an area therebetween; and 
a plurality of structural inserts positioned adjacent the plurality of lower edge supports and the plurality of upper edge supports, wherein at least one structural insert of the plurality of structural inserts comprises a column of folded material positioned between and extending 
wherein the column of folded material comprises a plurality of panels foldably connected to one another along fold lines disposed between adjacent panels, and wherein each panel of the plurality of panels is engaged with and parallel to an upper edge support of the plurality of upper edge supports or a lower edge support of the plurality of lower edge supports.
Regarding claim 37, modified Olvey as above further teaches wherein the plurality of lower edge supports comprises outer edge supports and inner edge supports, the outer edge supports extending from a peripheral edge of the bottom member and the inner edge supports extending from the bottom surface, wherein the inner edge supports separate the plurality of structural inserts.
Regarding claim 38, modified Olvey as above further teaches wherein the bottom surface defines an interior aperture, the interior aperture is surrounded by a boundary edge, and the inner edge supports extend from the boundary edge (see Olvey Figs. 5-14 or Lai Figs. 2-5).
Regarding claim 39, modified Olvey as above further teaches wherein the plurality of structural inserts are further separated by the interior aperture (see Olvey Figs. 5-14 or Lai Figs. 2-5).
Regarding claim 45, modified Olvey as above further teaches wherein the at least one structural insert of the plurality of structural inserts is sized such that at least two opposing panels of the plurality of panels abut at least two edge supports of the foldably constructed pallet (see Lai Figs. 2-6).
Regarding claim 46, modified Olvey as above further teaches wherein each panel of the plurality of panels is directly contacting the upper edge support of the plurality of upper edge support or the lower edge support of the plurality of lower edge supports (see Lai Figs. 2-5).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 22 above) and further in view of Boyse et al. (US 5465672 – art of record; hereinafter Boyse).
Regarding claim 23, Olvey as above teaches all the structural limitations as set forth in claim 22, except for further comprising a rigid insert positioned between the top and bottom members to increase rigidity of the pallet. 
	Boyse is in the same field of endeavor as the claimed invention, Olvey and Lai, which is a foldable constructed pallet. Boyse teaches a pallet embodiment (as shown in Figs. 1-5) using a plurality of structural inserts (i.e. in the form of core blocks (20)) and several rigid inserts (i.e. in the form of an upper deck (16) and a lower deck (18)), and wherein the rigid inserts are placed in between a top surface (formed by flaps 48, 50, 52 and 54 – see Boyse Fig. 2) of the pallet and a bottom surface (40 – see Boyse Fig. 5) of the pallet (Boyse Col. 3 Ln. 47 – Col. 5 Ln. 49).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pallet (of Olvey) with similar rigid inserts (as taught by Boyse) to enhance the overall strength of the pallet which allows for additional weight to be placed on top of the pallet. 


Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant’s arguments with respect to claims 22-27, 31-33, 35-39, 45 and 46 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736